Title: From James Madison to Robert Power, 1 April 1806 (Abstract)
From: Madison, James
To: Power, Robert


                    § To Robert Power. 1 April 1806, Department of State. “It being represented that you detain the Seal & official documents of the late Mr. G. W. Mc.Elroy, under the apprehension that you would not be justified in delivering them to his successor Mr. John James Armstrong without an order from this Department, I have thought proper to direct that they be given up to him without delay.”
                